DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[12, 5] Change “second direction” to “second horizontal direction”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2018/0190796) (hereafter Ching).
Regarding claim 1, Ching discloses a semiconductor device, comprising: 
a substrate 40 (Fig. 21A, paragraph 0015); 
a gate structure (62, 64, 66, and 68 in Fig. 21A, paragraphs 0034 and 0039) disposed over the substrate 40 (Fig. 21A) in a vertical direction (vertical direction in Fig. 21A), wherein the gate structure (62, 64, 66, and 68 in Fig. 21A) extends in a first horizontal direction (horizontal direction in Fig. 21A); and 
an air spacer 100 (Figs. 21A and 21B, paragraph 0055) disposed adjacent to a first portion (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) that is different from 
Regarding claim 2, Ching further discloses the semiconductor device of claim 1, wherein the vertical boundary (boundary of 100 in Fig. 21A) includes a linear component. 
Regarding claim 5, Ching further discloses the semiconductor device of claim 1, further comprising: a first dielectric spacer (element number is not shown in Fig. 21A but see 92 in Fig. 20A, paragraph 0053) disposed directly on a sidewall of the gate structure (62, 64, 66, and 68 in Fig. 21A); and a second dielectric spacer (element number is not shown in Fig. 21A but see 96 in Fig. 20A, paragraph 0053) disposed adjacent to the air spacer, wherein the air spacer is disposed between the first dielectric spacer (element number is not shown in Fig. 21A but see 92 in Fig. 20A, paragraph 0053) and the second dielectric spacer (element number is not shown in Fig. 21A but see 96 in Fig. 20A, paragraph 0053).  
Regarding claim 6, Ching further discloses the semiconductor device of claim 5, further comprising: a third dielectric spacer 98 (Fig. 21A, paragraph 0053) disposed between the first dielectric spacer (element number is not shown in Fig. 21A but see 92 in Fig. 20A, paragraph 0053) and the second dielectric spacer (element number is not shown in Fig. 21A but see 96 in Fig. 20A, paragraph 0053), wherein the third dielectric spacer 98 (Fig. 21A) forms the vertical boundary with the air spacer 100 (Fig. 21A).  
Regarding claim 7, Ching further discloses the semiconductor device of claim 1, wherein the gate structure (62, 64, 66, and 68 in Fig. 21B) includes a second portion (upper portion of 62, 64, 66, and 68 in Fig. 21B) that has no air spacers 100 (Fig. 21B) disposed adjacently thereto.  
Regarding claim 9, Ching further discloses the semiconductor device of claim 1, further comprising: a fin structure 42 (Fig. 21B, paragraph 0016) that protrudes vertically out of the 
Regarding claim 10, Ching discloses a semiconductor device, comprising: 
a substrate 40 (Fig. 21A, paragraph 0015); 
a gate structure (62, 64, 66, and 68 in Fig. 21A, paragraphs 0034 and 0039) located over the substrate 40 (Fig. 21A) in a vertical direction (vertical direction in Fig. 21A), wherein the gate structure (62, 64, 66, and 68 in Fig. 21A) extends in a first horizontal direction (horizontal direction in Fig. 21A); and 
an air spacer 100 (Figs. 21A and 21B, paragraph 0055) that extends in the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21B) is separated from the gate structure (62, 64, 66, and 68 in Fig. 21B) in a second horizontal direction (horizontal direction in Fig. 21B) different from the first horizontal direction (horizontal direction in Fig. 21A), wherein the air spacer 100 (Fig. 21B) is located adjacent to a first segment (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B); 
a first dielectric spacer 98 (Fig. 21B, paragraph 0056) that extends in the second horizontal direction (horizontal direction in Fig. 21B), wherein the first dielectric spacer 98 (Fig. 21B) is located adjacent to a second segment (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B), and wherein the first dielectric spacer 98 (Fig. 21B) and the air spacer 100 (Fig. 21B) form a boundary.  
Regarding claim 12, Ching further discloses the semiconductor device of claim 10, further comprising:4810-6672-0922 v.127TSMC No. P20183168US00 / Attorney Docket No. 24061.3868US01 
a second dielectric spacer (element number is not shown in Fig. 21B but see 92 in Fig. 20B, paragraph 0053) that is located directly on a sidewall of the first segment (lower portion of 62, 64, and 66 in Fig. 21B) and the second segment (upper portion of 62, 64, 66, and 68 in Fig. 
a third dielectric spacer (element number is not shown in Fig. 21B but see 96 in Fig. 20B, paragraph 0053) spaced apart from the second dielectric spacer (element number is not shown in Fig. 21B but see 92 in Fig. 20B, paragraph 0053) in the second direction (horizontal direction in Fig. 21B), wherein the air spacer 100 (Fig. 21B) and the first dielectric spacer 98 (Fig. 21B) are disposed between the second dielectric spacer (element number is not shown in Fig. 21B but see 92 in Fig. 20B) and the third dielectric spacer (element number is not shown in Fig. 21B but see 96 in Fig. 20B).  
Regarding claim 13, Ching further discloses the semiconductor device of claim 12, wherein the first dielectric spacer 98 (Fig. 21B, paragraph 0056, wherein “silicon carbon oxynitride (SiCON), silicon oxycarbide (SiOC), or the like”) has a different material composition than the second dielectric spacer (element number is not shown in Fig. 21B but see 92 in Fig. 20B; and see paragraph 0053, wherein “silicon nitride, silicon carbon nitride, silicon oxynitride, or the like”) and the third dielectric spacer (element number is not shown in Fig. 21B but see 96 in Fig. 20B, paragraph 0053).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ching as applied to claim 1 above, and further in view of Chang et al. (US 2017/0229452) (hereafter Chang452).
Regarding claim 3, Ching discloses the semiconductor device of claim 1, however 
Chang452 discloses the vertical boundary (boundary of 219 in Fig. 3; and see paragraph 0024, wherein “the air gap 219 may be form in circle, ellipse, or other irregular shapes”) includes a semi-circular component.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the vertical boundary includes a semi-circular component, as taught by Chang452, since the total dielectric constant of the dielectric layer 218a (Chang452, Fig. 3, paragraph 0030) is reduced, and parasitic capacitance formed between the first gate 222a (Chang452, Fig. 3, paragraph 0030) and the second gate 222b (Chang452, Fig. 3, paragraph 0030) is prevented such that the dimension of the dielectric layer 218a (Chang452, Fig. 3, paragraph 0030) between the first gate 222a (Chang452, Fig. 3, paragraph 0030) and the second gate 222b (Chang452, Fig. 3, paragraph 0030) may be reduced, and the process window of the end cut process is enlarged. In addition, since such a modification would have involved a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ching as applied to claim 1 above, and further in view of Chang et al. (US 2017/0141108) (hereafter Chang108).
Regarding claim 4, Ching discloses the semiconductor device of claim 1, however Ching does not disclose the vertical boundary includes a trapezoidal component.  
Chang108 discloses the vertical boundary (boundary of 152a in Fig. 1D; and see paragraph 0022, wherein “first air gap 152a has a trapezoidal cross-section”) includes a trapezoidal component.  
It would have been obvious to one of ordinary skill in the art before the effective filing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2018/0190796) (hereafter Ching), in view of Kang et al. (US 2013/0248950) (hereafter Kang).
Regarding claim 14, Ching discloses a method, comprising: 
forming a gate structure (62, 64, 66, 68, and 90 in Fig. 19A) over a substrate 40 (Fig. 19A, paragraph 0015), wherein the gate structure (62, 64, 66, 68, and 90 in Fig. 19A) includes at least a first dielectric spacer (92 and 94 in Fig. 14B, paragraph 0053) and a second dielectric spacer 96 (Fig. 14B, paragraph 0053), and wherein the gate structure (62, 64, 66, 68, and 90 in Fig. 19A), the first dielectric spacer (92 and 94 in Fig. 14B), and the second dielectric spacer 96 (Fig. 14B) each extends in a first horizontal direction in a top view (see Fig. 11C).
Ching does not disclose forming a patterned hard mask structure over the gate structure, wherein the patterned hard mask structure defines an opening that exposes a portion of the gate structure; and 
performing an etching process through the opening to form an air spacer by at least partially removing the first dielectric spacer, wherein the hard mask structure serves as an 
Kang discloses forming a patterned hard mask structure 202 (Fig. 14, paragraph 0084) over the gate structure (110, 182, 192, 140, 150, and 160 in Fig. 14), wherein the patterned hard mask structure 202 (Fig. 14) defines an opening (regions where 202 is not covering in Fig. 14) that exposes a portion of the gate structure (110, 182, 192, 140, 150, and 160 in Fig. 14); and 
performing an etching process (see Fig. 15 and paragraph 0089) through the opening to form an air spacer 152 (Fig. 15, paragraph 0091) by at least partially removing the first dielectric spacer (140 and 150 in Fig. 14, paragraph 0069), wherein the hard mask structure 202 (Fig. 15) serves as an etching mask during the etching process.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to include forming a patterned hard mask structure over the gate structure, wherein the patterned hard mask structure defines an opening that exposes a portion of the gate structure; and performing an etching process through the opening to form an air spacer by at least partially removing the first dielectric spacer, wherein the hard mask structure serves as an etching mask during the etching process, as taught by Kang, since the mask film pattern 202 (Kang, Fig. 15, paragraph 0055) may serve to protect the gate structure. 
Regarding claim 17, Ching further discloses the method of claim 14, wherein the etching forms a vertical boundary (boundary between 100 and 92 in Fig. 20A) between the air spacer 100 (Fig. 20A) and an unremoved portion of the first dielectric spacer 92 (Fig. 20A).  
Regarding claim 18, Ching further discloses the method of claim 17, wherein the vertical boundary (boundary between 100 and 92 in Fig. 20A) includes a segment that has a linear shape, a semi-circular shape, or a trapezoidal shape.  
Regarding claim 19, Ching further discloses the method of claim 14, wherein the .  

Allowable Subject Matter
1. 	Claims 8, 11, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 8 would be allowable because a closest prior art, Ching et al. (US 2018/0190796), discloses a first portion (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) and a second portion (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) but fails to disclose the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor has a greater speed than the second transistor. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the first portion of the gate structure is a part of a first transistor; the second portion of the gate structure is a part of a second transistor; and the first transistor has a greater speed than the second transistor in combination with other elements of the base claim 1. 
In addition, claim 11 would be allowable because a closest prior art, Ching et al. (US 2018/0190796), discloses a first segment (lower portion of 62, 64, and 66 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) and a second segment (upper portion of 62, 64, 66, and 68 in Fig. 21B) of the gate structure (62, 64, 66, and 68 in Fig. 21B) but fails to disclose the first segment of the gate structure belongs to a first type of transistor; the second segment of the gate structure belongs to a second type of transistor; and the first type of transistor has a greater speed than the second type of transistor. Additionally, the prior art of record neither 
Moreover, claim 15 would be allowable because a closest prior art, Ching et al. (US 2018/0190796), discloses forming air spacers 100 (Figs. 21A and 21B, paragraph 0055) but fails to disclose steps of receiving an integrated circuit (IC) layout design; analyzing the IC layout design; based on the analyzing, determining a first region of the IC layout design in which air spacers should be formed and a second region of the IC layout design in which air spacers need not be formed; and facilitating a generation of one or more lithography masks for patterning the hard mask structure, such that the opening defined by the hard mask structure corresponds to the first region but not the second region of the IC layout design. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: receiving an integrated circuit (IC) layout design; analyzing the IC layout design; based on the analyzing, determining a first region of the IC layout design in which air spacers should be formed and a second region of the IC layout design in which air spacers need not be formed; and facilitating a generation of one or more lithography masks for patterning the hard mask structure, such that the opening defined by the hard mask structure corresponds to the first region but not the second region of the IC layout design in combination with other elements of the base claim 14. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 16 depends on claim 15.
Furthermore, claim 20 would be allowable because a prior art, Kang et al. (US 2013/0248950), discloses forming a patterned hard mask structure 202 (Fig. 14, paragraph . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813